On Application nob Rehearing.
Moegan, .J.
The only ground for-the application for a rehearing herein is in regard to tho costs. There .was error in the judgment in this regard, but wo can correct it without having the whole case re-argued.
It is therefore ordered, adjudged, and decreed that our judgment, in so far as it puts the costs on the plaintiff and appellant, be avoided and annulled, and that the decree bo that the defendants pay costs in both courts, and that as thus amended our former decree remain undisturbed, and the rehearing asked for refused.